
	
		IIA
		Calendar No. 361
		112th CONGRESS
		2d Session
		S. J. RES. 36
		IN THE SENATE OF THE UNITED STATES
		
			February 16, 2012
			Mr. Enzi (for himself,
			 Mr. Alexander, Ms. Ayotte, Mr.
			 Barrasso, Mr. Blunt,
			 Mr. Boozman, Mr. Burr, Mr.
			 Chambliss, Mr. Coats,
			 Mr. Coburn, Mr.
			 Cochran, Ms. Collins,
			 Mr. Corker, Mr.
			 Cornyn, Mr. Crapo,
			 Mr. DeMint, Mr.
			 Graham, Mr. Grassley,
			 Mr. Hatch, Mr.
			 Heller, Mr. Hoeven,
			 Mrs. Hutchison, Mr. Inhofe, Mr.
			 Isakson, Mr. Johanns,
			 Mr. Johnson of Wisconsin,
			 Mr. Kyl, Mr.
			 Lee, Mr. Lugar,
			 Mr. McCain, Mr.
			 McConnell, Mr. Moran,
			 Mr. Paul, Mr.
			 Portman, Mr. Risch,
			 Mr. Roberts, Mr. Rubio, Mr.
			 Sessions, Mr. Shelby,
			 Ms. Snowe, Mr.
			 Thune, Mr. Toomey,
			 Mr. Vitter, Mr.
			 Wicker, and Mr. Kirk)
			 introduced the following joint resolution; which was read twice and referred to
			 the Committee on Health, Education,
			 Labor, and Pensions
		
		
			April 19, 2012
			Committee discharged pursuant to 5 U.S.C. 802(c); placed
			 on the calendar
		
		JOINT RESOLUTION
		Providing for congressional disapproval
		  under chapter 8 of title 5, United States Code, of the rule submitted by the
		  National Labor Relations Board relating to representation election
		  procedures.
	
	
		That Congress disapproves the rule
			 submitted by the National Labor Relations Board relating to representation
			 election procedures (published at 76 Fed. Reg. 80138 (December 22, 2011)), and
			 such rule shall have no force or effect.
		
	
		April 19, 2012
		Committee discharged pursuant to 5 U.S.C. 802(c); placed on
		  the calendar
	
